Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 26, 2016

                                      No. 04-16-00212-CR

                                       Richard VARGAS,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                       From the 20th District Court, Milam County, Texas
                                   Trial Court No. CR24573
                              John Youngblood, Judge Presiding


                                         ORDER

       Rule 25.2(d) of the Texas Rules of Appellate Procedure provides, in part,

       If the defendant is the appellant, the record must include the trial court’s
       certification of the defendant’s right of appeal under Rule 25.2(a)(2) . . . . The
       certification should be part of the record when notice [of appeal] is filed, but may
       be added by timely amendment or supplementation . . . by order of the appellate
       court under Rule 34.5(c)(2). The appeal must be dismissed if a certification that
       shows the defendant has the right of appeal has not been made part of the record
       under these rules.

TEX. R. APP. P. 25.2(d).

        The record before us, however, does not contain the trial court’s certification of the
defendant’s right of appeal. The trial court clerk is therefore ORDERED to prepare, certify, and
file a supplemental clerk’s record containing the trial court’s certification pursuant to Rule 25.2
within 10 days of the date of this order. See TEX. R. APP. P. 25.2(d).
                                              _________________________________
                                              Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of May, 2016.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court